DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: line 3 reads “a slide operation”. The examiner believes the line should read “the slide operation”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: line 2 reads “a virtual viewpoint image”. The examiner believes the line should read “the virtual viewpoint image”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the viewing angle" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “an adjustment amount”. However, the examiner is unclear on whether the “an adjustment amount” in claim 10 is the same adjustment amount as in claim 8 or is a different adjustment amount as in claim 8.

Claim 11 recites “a change to be made to an identical user operation differs between a case where a moving image of the virtual viewpoint image is being reproduced and a case where the moving image is being paused”. The examiner is unclear on whether the change to be made is to the identical user operation or to the virtual viewpoint image.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“a display control unit configured to display a virtual viewpoint…”
“an identification unit configured to identify…”
“a control unit configured to change…”
 in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely et al. (US Patent No. 8,717,360) in view of Sawada (US 2016/0212384).

Regarding claim 1 Vesely discloses a control apparatus comprising: 
a display control unit configured to display a virtual viewpoint image on a display unit (displaying a virtual viewpoint – col.6, 46-52; col.14, 45-46); 
a first reproduction mode in which a position of a virtual viewpoint corresponding to the virtual viewpoint image displayed on the display unit is determined regardless of a position of an object in the image-capturing region (displaying a user selected viewpoint – col.2, 16-25; col.13, 58-64; present a view of the 3D scene based on the virtual viewpoint – step 606 in Figure 6), and a second reproduction mode in which the position of the virtual viewpoint changes in accordance with the position of the object in the image-capturing  region (virtual viewpoint corresponding to the eye-point of the virtual entity within the 3D scene – col.2, 36-37; virtual viewpoint may be the viewpoint of a virtual object displayed in the 3D scene, the virtual object may by an avatar or entity in the scene and the virtual viewpoint may correspond to an eyepoint of the virtual entity within the 3D scene - col.14, 3-18); and 
a control unit configured to change at least either one of a position and an orientation of the virtual viewpoint in response to a user operation (the user may manipulate a handheld device to specify the virtual viewpoint – col.2, 16-25; col.3, 36-44; col.13, 58-64), 
wherein the change to be made in response to an identical user operation differs between a case where the reproduction mode is the first reproduction mode and a case where the identified reproduction mode is the second reproduction mode (using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64; the virtual viewpoint may be the viewpoint of a virtual object displayed in the 3D scene. For example, a virtual camera object may be one of many virtual objects rendered and conveyed within the 3D scene, and the user may be able to manipulate the virtual camera object (e.g., an object that resembles a camera) in the 3D scene (e.g., using a stylus in open space as indicated above) by positioning and/or orienting the stylus to specify the virtual viewpoint of the virtual camera object within the 3D scene – col. 14, 3-11).
However, fails to explicitly disclose the virtual viewpoint image being generated based on a plurality of images acquired by capturing images of an image-capturing region from different directions by using a plurality of imaging apparatuses; an identification unit configured to identify a selected reproduction mode from among a plurality of reproduction modes including a first reproduction mode and a second reproduction mode.
In his disclosure Sawada teaches the virtual viewpoint image being generated based on a plurality of images acquired by capturing images of an image-capturing 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sawada into the teachings of Vesely because such incorporation enhances the experience of the user by enabling the user to immediately understand an object existing within the displayed images.

Regarding claim 2 Vesely discloses the control apparatus according to claim 1, wherein, in the first reproduction mode, the orientation of the virtual viewpoint is determined regardless of the orientation of the object in the image-capturing region (displaying a user selected viewpoint – col.2, 16-25; col.13, 58-64; present a view of the 3D scene based on the virtual viewpoint – step 606 in Figure 6; using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64), and 
wherein, in the second reproduction mode, the orientation of the virtual viewpoint changes in accordance with the orientation of the object in the image-capturing region (virtual viewpoint corresponding to the eye-point of the virtual entity within the 3D scene – col.2, 36-37; virtual viewpoint may be the viewpoint of a virtual object displayed in the 3D scene, the virtual object may by an avatar or entity in the scene and the virtual viewpoint may correspond to an eyepoint of the virtual entity within the 3D scene - col.14, 3-18).

Regarding claim 3 Vesely discloses the control apparatus according to claim 1, wherein at least either one of the position and the orientation of the virtual viewpoint is changed in response to a user operation for touching the display unit (using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64; the virtual viewpoint may be the viewpoint of a virtual object displayed in the 3D scene. For example, a virtual camera object may be one of many virtual objects rendered and conveyed within the 3D scene, and the user may be able to manipulate the virtual camera object (e.g., an object that resembles a camera) in the 3D scene (e.g., using a stylus in open space as indicated above) by positioning and/or orienting the stylus to specify the virtual viewpoint of the virtual camera object within the 3D scene – col. 14, 3-11).

Regarding claim 7 Vesely discloses the control apparatus according to claim 1, wherein, in the first reproduction mode, the position and the orientation of the virtual viewpoint remain unchanged while no user operation is performed 

Regarding claim 11 Vesely discloses the control apparatus according to claim 1, wherein, in the second reproduction mode, a change to be made to an identical user operation differs between a case where a moving image of the virtual viewpoint image is being reproduced and a case where the moving image is being paused (using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64; the virtual viewpoint may be the viewpoint of a virtual object displayed in the 3D scene. For example, a virtual camera object may be one of many virtual objects rendered and conveyed within the 3D scene, and the user may be able to manipulate the virtual camera object (e.g., an object that resembles a camera) in the 3D scene (e.g., using a stylus in open space as indicated above) by positioning and/or orienting the stylus to specify the virtual viewpoint of the virtual camera object within the 3D scene – col. 14, 3-11).

Regarding claim 12 Vesely discloses the control apparatus according to claim 1. However, fails to explicitly disclose the plurality of images used to generate a virtual viewpoint image to be displayed on the display unit does not differ between a case where the identified reproduction mode is the first reproduction mode and a case where the identified reproduction mode is the second reproduction mode.
In his disclosure Sawada teaches the plurality of images used to generate a virtual viewpoint image to be displayed on the display unit does not differ between a case where the identified reproduction mode is the first reproduction mode and a case where the identified reproduction mode is the second reproduction mode (generating virtual viewpoint images using a plurality of captured images acquired by a plurality of cameras – abstract, [0005]; display a virtual viewpoint image based on an operation mode where the virtual viewpoint is set and not changed and on another operation mode where the virtual viewpoint changes continuously – [0077-0079]; it is noted none of the acquired images are displayed, the only images being displayed are the virtual viewpoint images).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sawada into the teachings of Vesely because such incorporation enhances the experience of the 

Claim 13 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 13 is being rejected on the same basis as claim 1.

Claim 14 corresponds to the method performed by the apparatus of claim 2. Therefore, claim 14 is being rejected on the same basis as claim 2.

Claim 16 corresponds to the non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method of claim 1. Therefore, claim 16 is being rejected on the same basis as claim 1.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely et al. (US Patent No. 8,717,360) in view of Sawada (US 2016/0212384) further in view of Matsui et al. (US 2014/0066195).

Regarding claim 4 Vesely discloses the control apparatus according to claim 3. Vesely further discloses wherein, in a case where the reproduction mode is the first reproduction mode, the position and orientation of the virtual viewpoint are changed in response to a gesture operation on the display unit (using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64), and wherein, in a case where the reproduction mode is the second reproduction mode, the orientation of the 
However, fails to explicitly disclose identifying a reproduction mode between a first reproduction mode and a second reproduction mode, and changing the virtual viewpoint in response to a slide operation for sliding a touch position on the display unit.
In his disclosure Sawada teaches identifying a reproduction mode between a first reproduction mode and a second reproduction mode (display a virtual viewpoint image based on an operation mode where the virtual viewpoint is set and not changed and on another operation mode where the virtual viewpoint changes continuously – [0077-0079]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sawada into the teachings of Vesely because such incorporation enhances the experience of the user by enabling the user to immediately understand an object existing within the displayed images. However, fails to explicitly disclose changing the virtual viewpoint in response to a slide operation for sliding a touch position on the display unit.
In his disclosure Matsui teaches changing the virtual viewpoint in response to a slide operation for sliding a touch position on the display unit (moving a position or a viewpoint) of the virtual camera in accordance with the content of the received slide operation – [0079]).


Regarding claim 5 Vesely discloses the control apparatus according to claim 4. Vesely teaches a first reproduction mode (see rejection of claim 1). However, fails to explicitly disclose wherein when the identified reproduction mode is the first reproduction mode, the virtual viewpoint rotates while being oriented to a specific reference position in response to a slide operation performed on the display unit.
In his disclosure Sawada teaches identifying reproduction modes (display a virtual viewpoint image based on an operation mode where the virtual viewpoint is set and not changed and on another operation mode where the virtual viewpoint changes continuously – [0077-0079]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sawada into the teachings of Vesely because such incorporation enhances the experience of the user by enabling the user to immediately understand an object existing within the displayed images. However, fails to explicitly disclose the virtual viewpoint rotates while being oriented to a specific reference position in response to a slide operation performed on the display unit.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teachings of Matsui into the teachings of Vesely because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely et al. (US Patent No. 8,717,360) in view of Sawada (US 2016/0212384) further in view of Ohnishi et al. (US 2017/0249784).

Regarding claim 6 Vesely discloses the control apparatus according to claim 3. Vesely further discloses wherein, when the reproduction mode is the first reproduction mode, the position of the virtual viewpoint is changed in response to a gesture on the display unit (using a stylus to specify the virtual viewpoint within the 3D scene – col.2, 19-21; col.13, 62-64), and wherein, when the reproduction mode is the second reproduction mode, the viewing angle corresponding to the virtual viewpoint is changed in response to the gesture operation performed on the display unit (using a stylus in open space as indicated above) by positioning and/or orienting the stylus to 
However, fails to explicitly disclose changing the virtual viewpoint in response to a pinch-in operation for bringing two touch positions closer to each other or a pinch-out operation for bringing two touch positions away from each other performed on the display unit.
In his disclosure Ohshini teaches changing the virtual viewpoint in response to a pinch-in operation for bringing two touch positions closer to each other or a pinch-out operation for bringing two touch positions away from each other performed on the display unit (controlling the position or angle of view of the virtual camera in accordance to a pinch-in or a pinch-out operation – [0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teachings of Ohshini into the teachings of Vesely because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claims 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely et al. (US Patent No. 8,717,360) in view of Sawada (US 2016/0212384) further in view of Nishida et al. (US 2011/0304617).

Regarding claim 8 Vesely discloses the control apparatus according to claim 1. Vesely further discloses a first and second reproduction modes (see rejection of claim 
In his disclosure Nishida teaches the virtual viewpoint moves through a position separated from a moving path of a specific object in the image-capturing region, by an adjustment amount determined in accordance with the user operation (defining a moving route of the virtual camera as a change in position and direction of the virtual camera with respect to the moving object – [0055]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Nishida into the teachings of Vesely because such incorporation will enhance the experience of the user by improving the generated image (par. [0006-0007]).

Regarding claim 9 Vesely discloses the control apparatus according to claim 8, wherein the specific object is a person selected from among a plurality of persons by a user (a person – col.2, line 35).

Regarding claim 10 Vesely discloses the control apparatus according to claim 9. Vesely further discloses first and second reproduction modes (see rejection of claim 1). However, fails to explicitly disclose the orientation of the virtual viewpoint is deviated from the orientation of the specific object in the image-capturing region, by an adjustment amount determined in accordance with the user operation.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Nishida into the teachings of Vesely because such incorporation will enhance the experience of the user by improving the generated image (par. [0006-0007]).

Claim 15 corresponds to the method performed by the apparatus of claim 8. Therefore, claim 15 is being rejected on the same basis as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482